PER CURIAM
Texas-New Mexico Power Company has filed a petition for writ of mandamus asking that we order the trial court to (1) vacate its October 8, 2018 order denying Texas-New Mexico Power Company's Motion to Dismiss for Subject Matter Jurisdiction and (2) enter an order dismissing the case against it for want of subject-matter jurisdiction.1
The petition for writ of mandamus is DENIED . Accordingly, we lift the stay of the order issued by this Court on January 29, 2019.

The underlying case is Christopher and Sheila Hubbard, et al. v. Texas New Mexico Power Company, Mesa Line Services, LLC , cause number 2017-64906, pending in the 234th District Court of Harris County, Texas, the Hon. Wesley Ward presiding.